Name: DIRECTIVE 2004/50/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2004 amending Council Directive 96/48/EC on the interoperability of the trans-European high-speed rail system and Directive 2001/16/EC of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  European construction;  organisation of transport
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 164/114 DIRECTIVE 2004/50/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2004 amending Council Directive 96/48/EC on the interoperability of the trans-European high-speed rail system and Directive 2001/16/EC of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 71 and 156 thereof, Having regard to the Commission proposal (1), Having regard to the Opinion of the European Economic and Social Committee (2), Having regard to the Opinion of the Committee of the Regions (3), Acting in accordance with the procedure referred to in Article 251 of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 23 March 2004, Whereas: (1) Under Articles 154 and 155 of the Treaty, the Community must contribute to the establishment and development of trans-European networks in the transport sector. In order to achieve these objectives, the Community must take any action necessary to ensure the interoperability of the networks, particularly in the field of technical standardisation. (2) An initial measure was taken in the rail sector with the adoption of Directive 96/48/EC (5). In order to implement the objectives of that Directive, technical specifications for interoperability (TSIs) have been drafted by the European Association for Railway Interoperability (AEIF), which was designated as the joint representative body in the framework of that Directive, and adopted by the Commission on 30 May 2002. (3) On 10 September 1999 the Commission adopted a report to the European Parliament and the Council which gave an initial assessment of progress made in implementing the interoperability of the trans-European high-speed rail system. In its Resolution of 17 May 2000 (6), the European Parliament called on the Commission to submit proposals for amending Directive 96/48/EC on the basis of the model used for Directive 2001/16/EC (7). (4) Directive 2001/16/EC, like Directive 96/48/EC, introduces Community procedures for the preparation and adoption of TSIs, and common rules for assessing conformity with the TSIs. A mandate for the development of the first group of TSIs has been given to the AEIF, also designated as the Joint Representative Body. (5) A number of lessons have been learned from the work on developing TSIs in the high-speed sector, the application of Directive 96/48/EC to specific projects and the work of the committee set up under that Directive, which have led the Commission to propose changes to the two Directives on railway interoperability. (6) The adoption of Regulation (EC) No .../2004 of the European Parliament and of the Council of ... establishing a European Railway Agency (Agency Regulation) (8) and of Directive 2004/.../EC of the European Parliament and of the Council of ... on safety on the Community's railways (Railway Safety Directive) (9) means that certain provisions of Directives 96/48/EC and 2001/16/EC need to be amended. In particular, once the Agency is established, the task of drafting any new or revised TSIs will be entrusted to it by the Commission. (7) The entry into force of Directives 2001/12/EC of the European Parliament and of the Council of 26 February 2001 amending Council Directive 91/440/EEC on the development of the Community's railways (10), 2001/13/EC of the European Parliament and of the Council of 26 February 2001 amending Council Directive 95/18/EC on the licensing of railway undertakings (11) and 2001/14/EC of the European Parliament and of the Council of 26 February 2001 on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (12) has an impact on the implementation of interoperability. As in the case of other transport modes, the extension of access rights must be accompanied by the requisite harmonisation measures. It is therefore necessary to implement interoperability on the whole network by extending progressively the geographical scope of Directive 2001/16/EC. It is also necessary to extend the legal basis of Directive 2001/16/EC to Article 71 of the Treaty, on which Directive 2001/12/EC is founded. (8) The White Paper on European transport policy announces this Directive, which is part of the Commission's strategy to revitalise rail transport and, consequently, to shift the balance between transport modes, with the ultimate objective of reducing congestion on Europe's roads. (9) The TSIs developed in the framework of Directive 96/48/EC do not explicitly concern the work on renewing infrastructure and rolling stock, or replacements in the context of preventive maintenance. This is the case, however, under Directive 2001/16/EC on the conventional rail system, and the two Directives should be harmonised on this point. (10) The development of TSIs in the high-speed sector has shown the need to clarify the relationship between the essential requirements of Directive 96/48/EC and the TSIs, on the one hand, and the European standards and other documents of a normative nature on the other. In particular, a clear distinction should be drawn between the standards or parts of standards which must be made mandatory in order to achieve the objectives of that Directive, and the "harmonised" standards that have been developed in the spirit of the new approach to technical harmonisation and standardisation. (11) As a rule, the European specifications are developed in the spirit of the new approach to technical harmonisation and standardisation. They enable a presumption to be made of conformity with certain essential requirements of Directive 96/48/EC, particularly in the case of interoperability constituents and interfaces. These European specifications, or the applicable parts thereof, are not mandatory and no explicit reference to these specifications may be made in the TSIs. References to these European specifications are published in the Official Journal of the European Union, and Member States publish the references to the national standards transposing the European standards. (12) TSIs may in certain cases make an explicit reference to European standards or specifications where this is strictly necessary in order to achieve the objectives of this Directive. Such explicit reference has consequences which must be made clear, in particular, these European standards or specifications become mandatory from the moment the TSI is applicable. (13) The TSI sets all the conditions with which an interoperability constituent must conform, and the procedure to be followed in assessing conformity. In addition, it is necessary to specify that every constituent must undergo the procedure for assessing conformity and suitability for the use indicated in the TSIs and have the corresponding certificate. (14) It is necessary for safety reasons to require Member States to assign an identification code to each vehicle placed in service. The vehicle should then be entered in a national vehicle register. The registers must be open to consultation by all Member States and by certain Community economic players. The registers should be consistent as regards the data format. They should therefore be covered by common operational and technical specifications. (15) The procedure to be followed in the case of essential requirements applicable to a subsystem which have not yet been covered by detailed specifications in the corresponding TSI should be specified. In such case, the bodies responsible for the conformity assessment and verification procedures should be those already notified under Article 20 of Directives 96/48/EC and 2001/16/EC. (16) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (13). (17) The definition of rolling stock in Annex I to Directive 96/48/EC should be clarified. The Directive should also concern rolling stock designed to operate only on track upgraded for high speeds, at speeds of the order of 200 km/h. (18) The application of this Directive should, as far as possible, preserve the work already undertaken in the framework of Directives 96/48/EC and 2001/16/EC and the application of these Directives by Member States in the framework of projects which are at an advanced stage of development when this Directive enters into force. (19) Since the objective of the proposed action, namely the interoperability of the trans-European rail system, cannot be sufficiently achieved by the Member States and can therefore, by reason of its trans-European character as recognised by the Treaty, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (20) TSIs applicable to the high-speed rail system concerning infrastructure, rolling stock, energy, control, command and signalling, operation and maintenance were adopted on 30 May 2002 by the Commission. The draft TSIs referred to in Article 1(5) and 2(5) pertain to the revision of these TSIs or to the adoption of new TSIs. (21) Since a draft reference system of technical rules concerning the current degree of interoperability of the trans-European conventional rail system is being developed as provided for in Article 25 of Directive 2001/16/EC, there is a need to update these technical rules in view of the extension of the scope of that Directive and also taking account of the first group of TSIs to be adopted by 2004. (22) Notwithstanding the exemptions from the scope of Directive 2001/16/EC, the voluntary application of the relevant provisions of that Directive by the Member States at national level should be encouraged, with a view to increasing cost efficiency and economies of scale in the manufacturing sector. (23) It is therefore necessary to amend Directives 96/48/EC and 2001/16/EC, HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 96/48/EC is hereby amended as follows: 1) Article 1 shall be replaced by the following: "Article 1 1. The aim of this Directive is to establish the conditions to-be met to achieve interoperability within Community territory of the trans-European high-speed rail system as described in Annex I. These conditions concern the design, construction, placing in service, upgrading, renewal, operation and maintenance of the parts of this system placed in service after ... (14), as well as the qualifications and health and safety conditions of the staff who contribute to its operation. 2. The pursuit of this objective must lead to the definition of an optimal level of technical harmonisation and make it possible to: (a) facilitate, improve and develop international rail transport services within Community territory and with third countries; (b) contribute to the gradual creation of the internal market in equipment and services for the construction, operation, renewal and upgrading of the trans-European high-speed rail system; (c) contribute to the interoperability of the trans-European high-speed rail system.". 2) the following points shall be added to Article 2: "(j) "basic parameter" means any regulatory, technical or operational condition which is critical to interoperability and requires a decision or recommendation in accordance with the procedure laid down in Article 21(2) before any development of complete draft TSIs; (k) "specific case" means any part of the trans-European high-speed rail system which needs special provisions in the TSIs, either temporary or definitive, because of geographical, topographical or urban environment constraints or those affecting compatibility with the existing system. This may include in particular railway lines and networks isolated from the rest of the Community territory, the loading gauge, the track gauge or space between the tracks; (l) "upgrading" means any major modification work on a subsystem or part subsystem which improves the overall performance of the subsystem; (m) "substitution in the framework of maintenance" means any replacement of components by parts of identical function and performance in the framework of preventive or corrective maintenance; (n) "renewal" means any major substitution work on a subsystem or part subsystem which does not change the overall performance of the subsystem; (o) "existing rail system" means the structure composed of the railway infrastructures, comprising lines and fixed installations of the existing rail system plus the existing rolling stock of all categories and origin travelling on that infrastructure; (p) "placing in service" means all the operations by which a subsystem is put into its design operating state."; 3) Article 2(h) shall be deleted. 4) Article 5 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: "1. Each of the subsystems shall be covered by one TSI. Where necessary, a subsystem may be covered by several TSIs and one TSI may cover several subsystems. The decision to develop and/or to review a TSI and the choice of its technical and geographical scope requires a mandate in accordance with Article 6(1)."; (b) paragraph 3 shall be replaced by the following: "3. To the extent necessary in order to achieve the objectives referred to in Article 1, each TSI shall: (a) indicate its intended scope (part of network or rolling stock referred to in Annex I, subsystem or part of subsystem referred to in Annex II); (b) lay down essential requirements for each subsystem concerned and its interfaces vis-Ã -vis other subsystems; (c) establish the functional and technical specifications to be met by the subsystem and its interfaces vis-Ã -vis other subsystems. If need be, these specifications may vary according to the use of the subsystem, for example according to the categories of line and/or rolling stock provided for in Annex I; (d) determine the interoperability constituents and interfaces which must be covered by European specifications, including European standards, which are necessary to achieve interoperability within the trans-European high speed rail system; (e) state, in each case under consideration, which procedures are to be used in order to assess the conformity or the suitability for use of the interoperability constituents, on the one hand, or the EC verification of the subsystems, on the other hand. These procedures shall be based on the modules defined in Decision 93/465/EEC; (f) indicate the strategy for implementing the TSIs. In particular, it is necessary to specify the stages to be completed in order to make a gradual transition from the existing situation to the final situation in which compliance with the TSIs shall be the norm; (g) indicate, for the staff concerned, the professional competences and health and safety conditions at work required for the operation and maintenance of the subsystem, as well as for the implementation of the TSIs."; (c) the following paragraph shall be inserted: "6. TSIs may make an explicit, clearly identified reference to European standards or specifications where this is strictly necessary in order to achieve the objectives of this Directive. In such case, these European standards or specifications (or the relevant parts thereof) shall be regarded as annexes to the TSI concerned and shall become mandatory from the moment the TSI is applicable. In the absence of European standards or specifications and pending their development, reference may be made to other clearly identified normative documents; in such case, this shall concern documents that are easily accessible and in the public domain."; 5) Article 6 shall be replaced by the following: "Article 6 1. Draft TSIs and subsequent amendments to TSIs shall be drafted under a mandate from the Commission in accordance with the procedure set out in Article 21(2). They shall be drafted under the responsibility of the Agency in accordance with Articles 3 and 12 of Regulation (EC) No 2004/ /EC of the European Parliament and of the Council of establishing a European Railway Agency (Agency Regulation) (15) and in cooperation with the Working Parties mentioned in those Articles. TSIs shall be adopted and reviewed in accordance with the procedure set out in Article 21(2). They shall be published by the Commission in the Official Journal of the European Union. 2. The Agency shall be responsible for preparing the review and updating of TSIs and making any recommendations to the Committee referred to in Article 21 in order to take account of developments in technology or social requirements. 3. Each draft TSI shall be drawn up in two stages. First of all, the Agency shall identify the basic parameters for the TSI as well as the interfaces with the other subsystems and any other specific cases that may be necessary. The most viable alternative solutions accompanied by technical and economic justification shall be put forward for each of these parameters and interfaces. A decision shall be taken in accordance with the procedure set out in Article 21(2); if necessary, specific cases shall be cited. The Agency shall then draw up the draft TSI on the basis of these basic parameters. Where appropriate, the Agency shall take account of technical progress, of standardisation work already carried out, of working parties already in place and of acknowledged research work. An overall assessment of the estimated costs and benefits of the implementation of the TSIs shall be attached to the draft TSI; this assessment shall indicate the likely impact for all the operators and economic agents involved. 4. The drafting, adoption and review of each TSI (including the basic parameters) shall take account of the estimated costs and benefits of all the technical solutions considered, together with the interfaces between them, so as to establish and implement the most viable solutions. The Member States shall participate in this assessment by providing the requisite data. 5. The Committee referred to in Article 21 shall be kept regularly informed of the preparatory work on the TSIs. During this work the Committee may formulate any terms of reference or useful recommendations concerning the design of the TSIs and the cost-benefit analysis. In particular, the Committee may, at the request of a Member State, require that alternative solutions be examined and that the assessment of the cost and benefits of these alternative solutions be set out in the report annexed to the draft TSI. 6. On the adoption of each TSI, the date of entry into force of that TSI shall be established in accordance with the procedure set out in Article 21(2). Where different subsystems have to be placed in service simultaneously for reasons of technical compatibility, the dates of entry into force of the corresponding TSIs shall be the same. 7. The drafting, adoption and review of the TSIs shall take account of the opinion of users, as regards the characteristics which have a direct impact on the conditions in which they use the subsystems. To that end the Agency shall consult associations and bodies representing users during the drafting and review phases of the TSIs. They shall enclose with the draft TSI a report on the results of this consultation. The list of associations and bodies to be consulted shall be finalised by the Committee referred to in Article 21 before it adopts the mandate to review the TSIs and may be re-examined and updated at the request of a Member State or the Commission. 8. The drafting, adoption and review of the TSIs shall take account of the opinion of the social partners as regards the conditions referred to in Article 5(3)(g). To this end, the social partners shall be consulted before the draft TSI is submitted, for adoption or review, to the Committee referred to in Article 21. The social partners shall be consulted in the context of the sectoral dialogue committee set up in accordance with Commission Decision 98/500/EC (16). The social partners shall issue their opinion within three months. (15) OJ L" (16) OJ L 225,12.8.1998, p. 27.";" 6) Article 7 shall be replaced by the following: "Article 7 A Member State need not apply one or more TSIs, including those relating to rolling stock, in the following cases and circumstances: (a) for a proposed new line, for the renewal or upgrading of an existing line, or for any element referred to Article 1(1) at an advanced stage of development or the subject of a contract in course of performance when these TSIs are published; (b) for any project concerning the renewal or upgrading of an existing line where the loading gauge, track gauge, space between the tracks, or electrification voltage in these TSIs is not compatible with those of the existing line; (c) for a proposed new line or for the proposed renewal or upgrading of an existing line in the territory of that Member State when its rail network is separated or isolated by the sea from the rail network of the rest of the Community territory; (d) for any proposed renewal, extension or upgrading of an existing line, when the application of these TSIs would compromise the economic viability of the project and/or the compatibility of the rail system in the Member State; (e) where, following an accident or a natural disaster, the conditions for the rapid restoration of the network do not economically or technically allow for partial or total application of the relevant TSIs; In all cases, the Member State concerned shall serve prior notice of its intended derogation to the Commission and shall forward to it a file setting out the TSIs or the parts of TSIs that it does not wish to be applied as well as the corresponding specifications that it does wish to apply. The Commission shall analyse the measures envisaged by the Member State. In cases (b) and (d), the Commission shall take a decision in accordance with the procedure set out in Article 21(2). Where necessary, a recommendation shall be drawn up concerning the specifications to be applied. Nevertheless, in the case of (b) the Commission's decision shall not refer to the loading gauge and the track gauge."; 7) the following subparagraph shall be added to Article 9: "In particular, they may not require checks which have already been carried out as part of the procedure leading to the "EC" declaration of conformity or suitability for use."; 8) Article 10 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: "2. All interoperability constituents shall be subject to the procedure for assessing conformity and suitability for the use indicated in the respective TSI and be accompanied by the corresponding certificate."; (b) paragraph 3 shall be replaced by the following: "3. Member States shall consider that an interoperability constituent meets the essential requirements if it complies with the conditions laid down by the corresponding TSI or the European specifications developed to comply with these conditions."; (c) paragraphs 4 and 5 shall be deleted; 9) Article 11 shall be replaced by the following: "Article 11 Where it appears to a Member State or the Commission that European specifications used directly or indirectly for the purposes of this Directive do not meet the essential requirements, partial or total withdrawal of the specifications concerned from the publications containing them, or their amendment, may be decided upon in accordance with the procedure set out in Article 21(2) after consultation of the Committee set up under Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on information society services (17). (17) OJ L 204,21.7.1998, p. 37. Directive as amended by Directive 98/48/EC (OJ L 217, 5.8.1998, p. 18)";" 10) Article 14 shall be replaced by the following: "Article 14 1. Each Member State shall authorise the placing in service of those structural subsystems constituting the trans-European high-speed rail system which are located or operated in its territory. To this end, each Member State shall take all appropriate steps to ensure that these subsystems may be placed in service only if they are designed, constructed and installed in such a way that they do not compromise compliance with the essential requirements concerning them when integrated into the trans-European high-speed rail system. In particular, each Member State shall check the compatibility of these subsystems with the system into which they are being integrated. 2. Each Member State shall check, when the subsystems are placed in service and at regular intervals thereafter, that they are operated and maintained in accordance with the essential requirements concerning them. To that end, the assessment and verification procedures laid down in the respective structural and functional TSIs shall be used. 3. In the event of renewal or upgrading, the infrastructure manager or the railway undertaking shall send the Member State concerned a file describing the project. The Member State shall examine this file and, taking account of the implementation strategy indicated in the applicable TSI, shall decide whether the size of the works means that a new authorisation for placing in service within the meaning of this Directive is needed. Such new authorisation for placing in service shall be required whenever the overall safety level of the subsystem concerned may be affected by the works envisaged. 4. Where Member States authorise the placing in service of rolling stock, they shall be responsible for ensuring that an alphanumeric identification code is assigned to each vehicle. This code must be marked on each vehicle and be entered in a national vehicle register that meets the following criteria: (a) the register shall comply with the common specifications defined in paragraph 5; (b) the register shall be kept and updated by a body independent of any railway undertaking; (c) the register shall be accessible to the safety authorities and the investigating bodies designated in Articles 16 and 21 of Directive 2004/xxx/EC of the European Parliament and of the Council ofon safety on the Community's railways (Railway Safety Directive) (18); it shall also be made accessible, in response to any legitimate request, to the regulatory bodies designated in Article 30 of Directive 2001/14/EC of the European Parliament and of the Council of 26 February 2001 on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (19), to the Agency, to the railway companies and to the infrastructure managers. In case of rolling stock placed in service for the first time in a third country, Member States may accept vehicles clearly identified according to a different coding system. However, once a Member State has authorised the placing in service of such vehicles on its territory, it must be possible to retrieve the corresponding data, listed below in paragraph 5(c), (d) and (e), through the register. 5. The common specifications for the register shall be adopted in accordance with the procedure set out in Article 21(2), on the basis of the draft specifications prepared by the Agency. These draft specifications shall include: content, data format, functional and technical architecture, operating mode, and rules for data input and consultation. The register shall contain at least the following information: (a) references to the "EC" declaration of verification and the issuing body; (b) references to the register of rolling stock mentioned in Article 22a; (c) identification of the owner of the vehicle or the lessee; (d) any restrictions on how the vehicle may be used; (e) safety-critical data relating to the maintenance schedule of the vehicle. (18) OJ L" (19) OJ L 75,15.3.2001, p. 29. Directive as amended by Commission Decision 2002/844/EC (OJ L 289,26.10.2002, p. 30)";" 11) the following subparagraph shall be added to Article 15: "In particular, they may not require checks which have already been carried out as part of the procedure leading to the "EC" declaration of verification."; 12) Article 16(3) shall be replaced by the following: "3. In the absence of TSIs, and including cases when a derogation has been notified under Article 7, Member States shall send the other Member States and the Commission, for each subsystem, a list of the technical rules in use for implementing the essential requirements. This shall be notified by ... (20) and thereafter each time the list of technical rules is changed. On that occasion, Member States shall also designate the bodies responsible for carrying out, in the case of these technical regulations, the verification procedure referred to in Article 18."; 13) the following subparagraph shall be added to Article 17: "In such a case, the TSIs shall be reviewed in accordance with Article 6(2). If certain technical aspects corresponding to the essential requirements cannot be explicitly covered in a TSI, they shall be clearly identified in an annex to the TSI. Article 16(3) shall apply to these aspects."; 14) the following subparagraph shall be added to Article 18(2): "They shall also cover verification of the interfaces of the subsystem in question in relation to the system in which it is integrated, on the basis of the information available in the respective TSI and the registers defined in Article 22a."; 15) Article 20(5) shall be replaced by the following: "5. The Commission shall set up a notified bodies coordination group (hereinafter the "coordination group") which shall discuss any matter relating to the application of the procedures for assessing conformity or suitability for the use referred to in Article 13 and the verification procedure referred to in Article 18, or to the application of the relevant TSIs. Member States' representatives may take part in the work of the coordination group as observers. The Commission and the observers shall inform the committee referred to in Article 21 of the work carried out in the framework of the coordination group. The Commission, when appropriate, will propose the measures needed to remedy the problems. Where necessary, coordination of the notified bodies shall be implemented in accordance with Article 21."; 16) Article 21 shall be replaced by the following: "Article 21 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (21) shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. 4. Should it prove necessary, the Committee may set up working parties to assist it in carrying out its tasks, in particular with a view to coordinating the notified bodies. (21) OJ L 184,17.7.1999, p. 23.";" 17) the following Articles shall be inserted: "Article 21a 1. The Committee may discuss any matter relating to the interoperability of the trans-European high-speed rail system, including questions relating to interoperability between this system and the rail system of third countries. 2. The Committee may discuss any matter relating to the implementation of this Directive. If necessary, the Commission shall adopt an implementing recommendation in accordance with the procedure set out in Article 21(2). Article 21b 1. The Commission may decide, on its own initiative or at the request of a Member State, in accordance with the procedure set out in Article 21(2), to mandate the drafting of a TSI for an additional subject, insofar as it concerns a subsystem mentioned in Annex II. 2. In accordance with the procedure set out in Article 21(2), the Committee shall, on the basis of a proposal by the Commission, adopt a work programme conforming to the objectives of this Directive and Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (22). Article 21c Annexes II to VI may be amended in accordance with the procedure set out in Article 21(2). (22) OJ L 110,20.4.2001, p. 1.";" 18) the following Article shall be inserted: "Article 22a 1. Member States shall ensure that a register of infrastructure and a register of rolling stock are published and updated annually. These registers shall indicate the main features of each subsystem or part subsystem involved, e.g. the basic parameters, and their correlation with the features laid down by the applicable TSIs. To that end, each TSI shall indicate precisely which information must be included in the registers of infrastructure and of rolling stock. 2. A copy of those registers shall be sent to the Member States concerned and to the Agency and shall be made available for consultation by interested parties, including at least the professional actors from the sector."; 19) Annex I shall be replaced by the text in Annex I to this Directive; 20) Annex II shall be replaced by the text in Annex II to this Directive; 21) the following point shall be added to Annex III: "2.4.4. Controls Trains must be equipped with a recording device. The data collected by this device and the processing of the information must be harmonised." 22) the following subparagraph shall be added to Annex VII, point 2: "In particular, the body and the staff responsible for the checks must be functionally independent of the authorities designated to issue authorisations for placing in service in the framework of this Directive, licences in the framework of Council Directive 95/18/EC of 19 June 1995 on the licensing of railway undertakings (23) and safety certificates in the framework of Directive 200./../EC (24), and of the bodies in charge of investigations in the event of accidents. (23) OJ L 143, 27.6.1995, p. 70. Directive as amended by Directive 2001/13/EC of the European Parliament and of the Council (OJ L 75, 15.3.2001, p. 26)."" Article 2 Directive 2001/16/EC is hereby amended as follows: 1) the title shall be replaced by the following: "Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the conventional rail system"; 2) Article 1 is hereby amended as follows: (a) Paragraph 1 shall be replaced by the following: "This Directive sets out to establish the conditions to be met to achieve interoperability within the Community territory of the trans-European conventional rail system, as described in Annex I. These conditions concern the design, construction, placing in service, upgrading, renewal, operation and maintenance of the parts of this system placed in service after the date of entry into force of this Directive, as well as the professional qualifications and health and safety conditions of the staff who contribute to its operation and maintenance."; (b) the introductory part of paragraph 2 shall be replaced by the following: "2. The pursuit of this objective must lead to the definition of an optimal level of technical harmonisation and make it possible to:"; (c) the following paragraph shall be added: "3. The scope of this Directive shall be progressively extended to the whole conventional rail system, including track access to terminals and main port facilities serving or potentially serving more than one user, except for infrastructure and rolling stock reserved for a strictly local, historical or touristic use or infrastructure which is functionally isolated from the rest of the rail system, and without prejudice to the derogations to the application of TSIs as listed in Article 7. This Directive shall be applied to the parts of the network which are not yet covered by paragraph 1 only from the date of entry into force of the corresponding TSIs to be adopted in accordance with the procedure described below and for the fields of application set by them. The Commission shall adopt, following the procedure set out in Article 21(2), by 1 January 2006 a work programme aiming at the development of new TSIs and/or the review of TSIs already adopted with a view to covering the lines and rolling stock not yet covered. This work programme will indicate a first group of new TSIs and/or amendments to TSIs to be developed by January 2009, without prejudice to Article 5(5) as regards the possibility of providing for specific cases and without prejudice to Article 7 allowing for derogations in particular circumstances. The choice of the subjects to be covered by the TSIs will be based on the expected cost-effectiveness of each proposed measure and on the principle of proportionality of measures taken at Community level. To this end, appropriate consideration will be given to Annex I point 4 and the necessary balance between, on one hand, the objectives of uninterrupted movement of trains and of technical harmonisation, and, on the other hand, the trans-European, national, regional or local level of traffic considered. After the development of this first group of TSIs, the identification of the priorities for the development of new TSIs or the revision of existing TSIs will be adopted following the procedure set out in Article 21(2). A Member State need not apply this paragraph in the case of projects at an advanced stage of development or subject to a contract in the course of performance when the relevant group of TSIs are published."; 3) Article 2 shall be amended as follows: (a) point (h) shall be deleted. (b) points (1) and (m) shall be replaced by the following: "(l) "upgrading" means any major modification work on a subsystem or part subsystem which improves the overall performance of the subsystem; (m) "renewal" means any major substitution work on a subsystem or part subsystem which does not change the overall performance of the subsystem;"; (c) the following points shall be added: "(o) "substitution in the framework of maintenance" means any replacement of components by parts of identical function and performance in the framework of preventive or corrective maintenance; (p) "placing in service" means all the operations by which a subsystem is put into its design operating state"; 4) Article 5 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: "1. Each of the subsystems shall be covered by one TSI. Where necessary, a subsystem may be covered by several TSIs and one TSI may cover several subsystems. The decision to develop and/or to review a TSI and the choice of its technical and geographical scope requires a mandate in accordance with Article 6(1)."; (b) point (e) in paragraph 3 shall be replaced by the following: "(e) state, in each case under consideration, which procedures are to be used in order to assess the conformity or the suitability for use of the interoperability constituents, on the one hand, or the "EC" verification of the subsystems, on the other hand. These procedures shall be based on the modules defined in Decision 93/465/EEC;"; (c) the following paragraph shall be added: "7. TSIs may make an explicit, clearly identified reference to European standards or specifications where this is strictly necessary in order to achieve the objectives of this Directive. In such case, these European standards or specifications (or the relevant parts) shall be regarded as annexes to the TSI concerned and shall become mandatory from the moment the TSI is applicable. In the absence of European standards or specifications and pending their development, reference may be made to other clearly identified normative documents; in such case, this shall concern documents that are easily accessible and in the public domain."; 5) Article 6 shall be replaced by the following: "Article 6 1. Draft TSIs and subsequent amendments to TSIs shall be drafted under a mandate from the Commission in accordance with the procedure set out in Article 21(2). They shall be drafted under the responsibility of the Agency, in accordance with Articles 3 and 12 of Regulation(EC) No../2004 of the European Parliament and of the Council of establishing a European Railway Agency (Agency Regulation) (25) and in cooperation with the working parties mentioned in those Articles. TSIs shall be adopted and reviewed in accordance with the procedure set out in Article 21(2). They shall be published by the Commission in the Official Journal of the European Union. 2. The Agency shall be responsible for preparing the review and updating of TSIs and making any recommendations to the Committee referred to in Article 21 in order to take account of developments in technology or social requirements. 3. Each draft TSI shall be drawn up in two stages. First of all, the Agency shall identify the basic parameters for the TSI as well as the interfaces with the other subsystems and any other specific cases that may be necessary. The most viable alternative solutions accompanied by technical and economic justification shall be put forward for each of these parameters and interfaces. A decision shall be taken in accordance with the procedure set out in Article 21 (2); if necessary, specific cases shall be cited. The Agency shall then draw up the draft TSI on the basis of these basic parameters. Where appropriate, the Agency shall take account of technical progress, of standardisation work already carried out, of working parties already in place and of acknowledged research work. An overall assessment of the estimated costs and benefits of the implementation of the TSIs shall be attached to the draft TSI; this assessment shall indicate the likely impact for all the operators and economic agents involved. 4. The drafting, adoption and review of each TSI (including the basic parameters) shall take account of the estimated costs and benefits of all the technical solutions considered, together with the interfaces between them, so as to establish and implement the most viable solutions. The Member States shall participate in this assessment by providing the requisite data. 5. The Committee referred to in Article 21 shall be kept regularly informed of the preparatory work on the TSIs. During this work the Committee may formulate any terms of reference or useful recommendations concerning the design of the TSIs and the cost-benefit analysis. In particular, the Committee may, at the request of a Member State, require that alternative solutions be examined and that the assessment of the cost and benefits of these alternative solutions be set out in the report annexed to the draft TSI. 6. On the adoption of each TSI, the date of entry into force of that TSI shall be established in accordance with the procedure set out in Article 21(2). Where different subsystems have to be placed in service simultaneously for reasons of technical compatibility, the dates of entry into force of the corresponding TSIs shall be the same. 7. The drafting, adoption and review of the TSIs shall take account of the opinions of the users, as regards the characteristics which have a direct impact on the conditions in which they use the subsystems. To that end the Agency shall consult associations and bodies representing users during the drafting and review phases of the TSIs. They shall enclose with the draft TSI a report on the results of this consultation. The list of associations and bodies to be consulted shall be finalised by the Committee referred to in Article 21 before it adopts the mandate of the first TSI and may be re-examined and updated at the request of a Member State or the Commission. 8. The drafting, adoption and review of the TSIs shall take account of the opinion of the social partners as regards the conditions referred to in Article 5(3)(g). To this end, the social partners shall be consulted before the draft TSI is submitted, for adoption or review, to the Committee referred to in Article 21. The social partners shall be consulted in the context of the Sectoral Dialogue Committee set up in accordance with Commission Decision 98/500/EC (26). The social partners shall issue their opinion within three months. (25) OJ L ..." (26) OJ L 225, 12.8.1998, p. 27.";" 6) Article 7(a) shall be replaced by the following: "(a) for a proposed new line, for the renewal or upgrading of an existing line, or for any element referred to Article 1(1) at an advanced stage of development or the subject of a contract in course of performance when these TSIs are published;"; 7) Article 10 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: "2. All interoperability constituents shall be subject to the procedure for assessing conformity and suitability for the use indicated in the respective TSI and shall be accompanied by the corresponding certificate."; (b) paragraph 3 shall be replaced by the following: "3. Member States shall consider that an interoperability constituent meets the essential requirements if it complies with the conditions laid down by the corresponding TSI or the corresponding European specifications developed to comply with these conditions."; (c) paragraphs 4 and 5 shall be deleted; 8) Article 11 shall be replaced by the following: "Article 11 Where it appears to a Member State or the Commission that European specifications used directly or indirectly to achieve the objectives of this Directive do not meet the essential requirements, partial or total withdrawal of the specifications concerned from the publications containing them, or their amendment, may be decided upon in accordance with the procedure set out in Article 21(2) after consultation of the committee set up under Directive 98/34/EC; 9) Article 14 shall be amended as follows: (a) the following subparagraph shall be added to paragraph 2: "To that end, the assessment and verification procedures laid down in the respective structural and functional TSIs shall be used."; (b) paragraph 3 shall be replaced by the following: "3. In the event of renewal or upgrading, the infrastructure manager or the railway undertaking shall send the Member State concerned a file describing the project. The Member State shall examine this file and, taking account of the implementation strategy indicated in the applicable TSI, shall decide whether the size of the works means that a new authorisation for placing in service within the meaning of this Directive is needed. Such new authorisation for placing in service shall be required each time the overall safety level of the subsystem concerned may be affected by the works envisaged. If a new authorisation is needed, the Member State shall decide to what extent the TSIs need to be applied to the project. The Member State shall notify its decision to the Commission and the other Member States."; (c) the following paragraphs shall be inserted: "4. Where Member States authorise the placing in service of rolling stock, they shall be responsible for ensuring that an alphanumeric identification code is assigned to each vehicle. This code must be marked on each vehicle and be entered in a national vehicle register that meets the following criteria: (a) the register shall comply with the common specifications defined in paragraph 5; (b) the register shall be kept and updated by a body independent of any railway undertaking; (c) the register shall be accessible to the safety authorities and investigating bodies designated in Articles 16 and 21 of Directive 2004/xxx/EC of the European Parliament and of the Council Ofon safety on the Community's railways (Railway Safety Directive) (27). It shall also be made accessible, in response to any legitimate request, to the regulatory bodies designated in Article 30 of Directive 2001/14/EC of the European Parliament and of the Council of 26 February 2001 on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (28), to the Agency, to the railway undertakings and to the infrastructure managers. In case of rolling stock placed in service for the first time in a third country, Member States may accept vehicles clearly identified according to a different coding system. However, once a Member State has authorised the placing in service of such vehicles on its territory, it must be possible to retrieve the corresponding data, listed below in paragraph 5(c), (d) and (e), through the register. 5. The common specifications for the register shall be adopted in accordance with the procedure laid down in Article 21(2), on the basis of the draft specifications prepared by the Agency. These draft specifications shall include: content, data format, functional and technical architecture, operating mode, rules for data input and consultation. The register shall contain at least the following information: (a) references to the "EC" declaration of verification and the issuing body; (b) references to the register of rolling stock mentioned in Article 24; (c) identification of the owner of the vehicle or the lessee; (d) any restrictions on how the vehicle may be used; (e) safety-critical data relating to the maintenance schedule of the vehicle. (27) OJ L ..." (28) OJ L 75, 15.3.2001, p. 29. Directive as amended by Commission Decision 2002/844/EC (OJ L 289, 26.10.2002, p. 30)";" 10) Article 16(3) shall be replaced by the following: "3. In the absence of TSIs, and including cases when a derogation has been notified under Article 7, Member States shall send the other Member States and the Commission, for each subsystem, a list of the technical rules in use for implementing the essential requirements. This shall be notified before (29) and following that, each time the list of technical rules is changed. On that occasion, Member States shall also designate the bodies responsible for carrying out, in the case of these technical regulations, the verification procedure referred to in Article 18.; 11) the following subparagraph shall be added to Article 17: "In such a case, the TSIs shall be reviewed in accordance with the procedure referred to in Article 6(2). If certain technical aspects corresponding to the essential requirements cannot be explicitly covered in a TSI, they shall be clearly identified in an Annex to the TSI. Article 16(3) shall apply to these aspects."; 12) Article 20(5) shall be replaced by the following: "5. The Commission shall set up a notified bodies coordination group (hereinafter referred to as "the coordination group") which shall discuss any matter relating to the application of the procedures for assessing conformity or suitability for the use referred to in Article 13 and the verification procedure referred to in Article 18, or to application of the relevant TSIs. Member States' representatives may take part in the work of the coordination group as observers. The Commission and the observers shall inform the committee referred to in Article 21 of the work carried out in the framework of this coordination group. The Commission, when appropriate, will propose the measures needed to remedy the problems. Where necessary, coordination of the notified bodies shall be implemented in accordance with Article 21."; 13) in Article 21 the following paragraph shall be added: "4. Should it prove necessary, the Committee may set up working parties to assist it in carrying out its tasks, in particular with a view to coordinating the notified bodies."; 14) the following Article shall be inserted: "Article 21a The Commission may submit to the Committee any matter relating to the implementation of this Directive. If necessary, the Commission shall adopt an implementing recommendation in accordance with the procedure set out in Article 21 (2). Article 21b Annexes II to VI may be amended in accordance with the procedure set out in Article 21(2)."; 15) Article 23 shall be replaced by the following: "Article 23 1. The order of priority for the adoption of the TSIs shall be as follows, without prejudice to the order of adoption of the mandates provided for in Article 6(1): (a) the first group of TSIs shall cover control/command and signalling; telematic applications for freight services; traffic operation and management (including staff qualifications for cross-border services respecting the criteria defined in Annexes II and III); freight wagons; noise problems deriving from rolling stock and infrastructure. As regards rolling stock, that intended for international use shall be developed first; (b) the following aspects shall also be discussed in the light of the resources of the Commission and the Agency: telematic applications for passenger services, maintenance, with particular regard to safety, passenger carriages, traction units and locomotives, infrastructure, energy and air pollution. As regards rolling stock, that intended for international use shall be developed first; (c) at the request of the Commission, a Member State or the Agency, the Committee may decide, in accordance with the procedure set out in Article 21(2), to draw up a TSI for an additional subject in so far as it concerns a subsystem mentioned in Annex II. 2. The Commission, in accordance with the procedure set out in Article 21(2), shall draw up a work programme observing the order of priority referred to in paragraph 1 and that of the other tasks entrusted to it by this Directive. The TSIs mentioned in the first work programme referred to in paragraph l(a) shall be drawn up not later than 20 April 2004. 3. The work programme shall consist of the following stages: (a) development on the basis of a draft established by the Agency of a representative architecture of the conventional rail system, based on the list of subsystems (Annex II), to guarantee consistency between TSIs. This architecture must include in particular the various constituents of this system and their interfaces and act as a reference framework for defining the areas of use of each TSI; (b) adoption of a model structure for developing TSIs; (c) adoption of a method of cost-benefit analysis of the solutions set out in the TSIs; (d) adoption of the mandates needed to draw up the TSIs; (e) adoption of the basic parameters for each TSI; (f) approval of draft standardisation programmes; (g) management of the transition period between the date of entry into force of Directive 2004/.../EC (30) of the European Parliament and of the Council amending Council Directive 96/48/EC on the interoperability of the trans-European high-speed rail system and Directive 2001/16/EC of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system and publication of the TSIs, including the adoption of the reference system mentioned in Article 25. (30) OJ L ...";" 16) Article 24(2) shall be replaced by the following: "2. A copy of those registers shall be sent to the Member States concerned and to the Agency and shall be made available for consultation by interested parties, including at least the professional actors from the sector."; 17) Article 25(1) shall be replaced by the following: "1. The Agency shall develop, in accordance with Articles 3 and 12 of Regulation (EC) No xx/2004 (31), on the basis of the information notified by the Member States under Article 16(3), technical documents from the profession and the texts of the relevant international agreements, a draft reference system of technical rules ensuring the current degree of interoperability of the lines and rolling stock that will be brought within the scope of this Directive as defined in Article 1(3). The Commission, following the procedure set out in Article 21(2), shall examine this draft and decide whether it may constitute a reference system pending the adoption of TSIs."; 18) Annex I shall be replaced by the text in Annex III to this Directive; 19) the following point shall be added to Annex III: "2.4.4. Controls Trains must be equipped with a recording device. The data collected by this device and the processing of the information must be harmonised."; 20) the following subparagraph shall be added to Annex VII, point 2: "In particular, the body and the staff responsible for the checks must be functionally independent of the authorities designated to issue authorisations for placing in service in the framework of this Directive, licences in the framework of Council Directive 95/18/EC of 19 June 1995 on the licensing of railway undertakings (32) and safety certificates in the framework of Directive 2004/xx/EC (33), and of the bodies in charge of investigations in the event of accident (32) OJ L 143,27.6.1995, p. 70. Directive as amended by Directive 2001/13/EC of the European Parliament and of the Council (OJ L 75,15.3.2001, p. 26.)"" 21) Annex VIII shall be deleted. Article 3 The Commission shall take all necessary measures to ensure that the application of this Directive preserves as far as possible the TSI development work already mandated in the framework of Directives 96/48/EC and 2001/16/EC and to ensure that projects that are at an advanced stage of development when this Directive enters into force are not affected. Article 4 Member States shall bring into force the laws, regulations and administrative provisions needed to comply with this Directive before ... (34). They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. Article 5 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Strasbourg, 29 April 2004. For the European Parliament The President P. COX For the Council The President M. MCDOWELL (1) OJ C 126E, 28.5.2002, p. 312. (2) OJ C 61,14.3.2003, p. 131. (3) OJ C 66,19.3.2003, p. 5. (4) Opinion of the European Parliament of 14 January 2003 (OJ C 38 E, 12.2.2004, p. 119), Council Common Position of 26 June 2003 (OJ C 270 E, 11.11.2003, p. 7 and Position of the European Parliament of 23 October 2003 (not yet published in the Official Journal). Legislative Resolution of the European Parliament of 22 April 2004 and Decision of the Council of 26 April 2004. (5) OJ L 235,17.9.1996, p. 6. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (6) OJ C 59, 23.2.2001, p. 121. (7) OJ L 110,20.4.2001, p. 1. (8) OJ L (9) OJ L (10) OJ L 75, 15.3.2001, p. 1. (11) OJ L 75, 15.3.2001, p. 26. (12) OJ L 75,15.3.2001, p. 29. Directive as amended by Commission Decision 2002/844/EC (OJ L 289,26.10.2002, p. 30). (13) OJ L 184,17.7.1999, p. 23. (14) Date of entry into force of this Directive. (20) One year after the entry into force of this Directive. (24) Number of the Railway Safety Directive. (29) One year after the entry into force of this Directive. (31) Number of the Agency Regulation. (33) Number of the Railway Safety Directive. (34) 24 months after the date of entry into force of this Directive. ANNEX I "ANNEX I THE TRANS-EUROPEAN HIGH-SPEED RAIL SYSTEM 1. THE INFRASTRUCTURE The infrastructure of the trans-European high-speed rail system shall be that of the lines of the trans-European transport network identified in Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (1) or listed in any update of that Decision as a result of the revision provided for in Article 21 of that Decision. The high-speed lines shall comprise:  specially built high-speed lines equipped for speeds generally equal to or greater than 250 km/h,  specially upgraded high-speed lines equipped for speeds of the order of 200 km/h,  specially upgraded high-speed lines which have special features as a result of topographical, relief or town-planning constraints, on which the speed must be adapted to each case. This infrastructure includes traffic management, tracking and navigation systems: technical installations for data processing and telecommunications intended for passenger services on these lines in order to guarantee the safe and harmonious operation of the network and efficient traffic management. 2. THE ROLLING STOCK The rolling stock referred to in this Directive shall comprise trains designed to operate:  either at speeds of at least 250 km/h on lines specially built for high speeds, while enabling operation at speeds exceeding 300 km/h in appropriate circumstances,  or at speeds of the order of 200 km/h on the lines of section 1, where compatible with the performance levels of these lines. 3. COMPATIBILITY OF THE TRANS-EUROPEAN HIGH-SPEED RAIL SYSTEM The quality of rail services in Europe depends, inter alia, on excellent compatibility between the characteristics of the infrastructure (in the broadest sense, i.e. the fixed parts of all the subsystems concerned) and those of the rolling stock (including the onboard components of all the subsystems concerned). Performance levels, safety, quality of service and cost depend upon that compatibility. ANNEX II "ANNEX II SUBSYSTEMS 1. LIST OF SUBSYSTEMS For the purposes of this Directive, the system constituting the trans-European high-speed rail system may be broken down into the following subsystems: (a) either structural areas:  infrastructure,  energy,  control and command and signalling,  traffic operation and management,  rolling stock, (b) or operational areas:  maintenance,  telematics applications for passenger and freight services. 2. AREAS TO BE COVERED For each subsystem, the list of aspects relating to interoperability is indicated in the mandates for drawing up TSIs given to the Agency. Under Article 6(1), these mandates shall be established in accordance with the procedure set out in Article 21(2). Where necessary, the list of aspects relating to interoperability indicated in the mandates is specified by the Agency in accordance with Article 5(3)(c)." ANNEX III "Annex I THE TRANS-EUROPEAN CONVENTIONAL RAIL SYSTEM 1. INFRASTRUCTURE The infrastructure of the trans-European conventional rail system will be that on the lines of the trans-European transport network identified in Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (1) or listed in any update to the same Decision as a result of the revision provided for in Article 21 of that Decision. For the purposes of this Directive, this network may be subdivided into the following categories: lines intended for passenger services; lines intended for mixed traffic (passengers and freight); lines specially designed or upgraded for freight services; passenger hubs; freight hubs, including intermodal terminals; lines connecting the abovementioned elements. This infrastructure includes traffic management, tracking, and navigation systems: technical installations for data processing and telecommunications intended for long-distance passenger services and freight services on the network in order to guarantee the safe and harmonious operation of the network and efficient traffic management. 2. ROLLING STOCK The rolling stock will comprise all the stock likely to travel on all or part of the trans-European conventional rail network, including: self-propelling thermal or electric trains; thermal or electric traction units; passenger carriages; freight wagons, including rolling stock designed to carry lorries. Mobile railway infrastructure construction and maintenance equipment is included but is not the first priority. Each of the above categories is subdivided into: rolling stock for international use; rolling stock for national use. 3. COMPATIBILITY OF THE TRANS-EUROPEAN CONVENTIONAL RAILWAY SYSTEM The quality of rail services in Europe depends, inter alia, on excellent compatibility between the characteristics of the infrastructure (in the broadest sense, i.e. the fixed parts of all the subsystems concerned) and those of the rolling stock (including the onboard components of all the subsystems concerned). Performance levels, safety, quality of service and cost depend upon that compatibility. 4. EXTENSION OF THE SCOPE 1. SUBCATEGORIES OF LINES AND ROLLING STOCK In order to deliver interoperability cost-effectively further subcategories of all categories of lines and rolling stock mentioned in this Annex will, where necessary, be developed. If necessary, the functional and technical specifications mentioned in Article 5(3) may vary according to the subcategory. 2. COST SAFEGUARDS The cost-benefit analysis of the proposed measures will take into consideration, among others, the following:  cost of the proposed measure,  reduction of capital costs and charges due to economies of scale and better utilisation of rolling stock,  reduction of investment and maintenance/operating costs due to increased competition between manufacturers and maintenance companies,  environmental benefits, due to technical improvements of the rail system,  increase of safety in operation. In addition, this assessment will indicate the likely impact for all the operators and economic agents involved. (1) OJ L 228, 9.9.1996, p. 1. Decision as amended by Decision No 1346/2001/EC (OJ L 185, 6.7.2001, p. 1.)"